PER CURIAM.
The appellant, plaintiff below, appeals from a partial final summary judgment which in effect dismisses with prejudice one count of a complaint consisting of three counts.
The appellees, defendants below, have moved to dismiss the appeal on the ground that the judgment appealed is not a final judgment and therefore nonappealable.
This court held in Morse v. Hendry Corporation, Fla.App.1965, 177 So.2d 31, that an order dismissing with prejudice two counts of a three-count complaint in an action at law was an interlocutory order and subject to dismissal.
The motion to dismiss the appeal in the case sub judice is granted but without prejudice to the appellant’s right to seek review by appeal upon the entry of a final judgment if he so desires.
ALLEN, C. J., and PIERCE and HOB-SON, JJ., concur.